DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment


3.	Acknowledgment is made of the preliminary amendment(s) filed 8-5-19.

Claim Rejections - 35 USC § 102

4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0098161).

Regarding claims 1 Lee teaches a process connector 211 ; a diaphragm 312; a measuring unit 4 41; a housing 224 ; a display (figs. 1-3); and a connecting piece 2122, which comprises the process connector  221, a meter base and a tubular extension 21 wherein a process pressure P1 acts on the diaphragm 312 via the process connector 221 and the measuring unit 4 41 converts a stroke of the diaphragm 312 caused thereby into a rotational movement of a pointer 43 when the process pressure changes [0023]-[0024] via the measuring unit 4 41 , and wherein the pointer on the display (figs. 1-3) displays on a scale the pressure applied to the diaphragm 312 (figs. 1-3).

Regarding claim 2 Lee teaches the diaphragm 312 is cohesively connected with the meter base 311 and / or wherein a pressure ring 322 presses edges of the diaphragm 312 against the meter base 311 and supports the diaphragm 312.

Regarding claim 3 Lee teaches the process connector 221 , the meter base 311  and the tubular extension 21 are each made as individual components and are joined together in one piece (figs. 1-3) to the connecting piece 2122 and / or inner surfaces of the connecting piece 2122 facing a 

Regarding claim 4 Lee teaches the connecting piece has a tubular extension 211 which has a sealing 33 geometry molded coaxially to the pipe cross- section on the process connector 221 (figs. 1-3).

Regarding claim 5 Lee teaches he connecting piece 2122 has a length of 40 mm to 100 mm, 50 mm to 90 mm or 80 mm (figs. 1-3).

Regarding claim 6 Lee teaches a pressure screw 34 or a captive pressure screw or a dividable pressure screw is arranged on the connecting piece 2122.

Regarding claim 7 Lee teaches the diaphragm 312 has a diameter of less than 28 mm or less than 23 mm and / or the housing has an outer diameter of less than 40 mm or less than 30 mm (figs. 1-3).

Regarding claim 8 Lee teaches the display (figs. 1-3) has a dial 44, which has a first scale (fig. 1-3) above a zero point (figs. 1-3), which represents pressure values (figs. 1-3) in units bar and / or units psi and below the zero point, has a second scale which represents the pressure values in a unit other than the first scale, particularly in units inHg.



Regarding claim 10 Lee teaches in the center, the diaphragm 312 has a tappet (inherent via rotation arrangement of gauge) which is connected with a lever-like measuring unit (inherent feature since Lee anticipates creating a rotation of an indicator via a process fluid).
	
	Regarding claim 14 Lee teaches wherein the lever (inherent part of rotation structure of a gauge) of the measuring unit 4, which is movable by the tappet of the diaphragm 312, is in mechanical operative connection with an axis, which is mechanically coupled to a converter lever or comprising the latter, wherein the converter lever is formed to set a toothed segment into rotation, which drives a pointer 43 shaft (inherent) of the display 44.

Allowable Subject Matter

5.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11 the cited prior art does not anticipate nor render obvious a manometer device comprising a lower unit comprising at least one meter base and a diaphragm welded onto the latter, an upper unit comprising at least the housing, the display and the measuring unit, wherein the upper unit and the lower unit are adapted to be coupled via a screw 21Attorney Docket No.: 1220/0198PUS1 connection. Regarding claim 12 the cited prior art does not anticipate nor render obvious a lower unit and an upper unit have a mechanical measuring unit coupling, wherein via the measuring unit coupling, a tappet and a lever of the measuring unit are adapted to be coupled and / or a leaf spring for coupling the tappet and the lever arranged between the tappet and the lever is provided, or the lever of the measuring unit rests on the tappet of the diaphragm via an interposed leaf spring.

Claim 13 is objected to due to their dependency of claim 11.

Conclusion

The prior art as cited on the 892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856